Exhibit 10.2


    
Notice of Restricted Stock Unit Award Granted Under the
LendingTree, Inc. 2008 Stock and Annual Incentive Plan


Important Note: You must login to your account to obtain other important
information concerning this Award, such as a copy of the LendingTree, Inc. 2008
Stock and Annual Incentive Plan as the same has been amended and restated from
time to time up to the date of this Award (the “2008 Plan”) and the Terms and
Conditions for Restricted Stock Unit Awards (the “Terms and Conditions”). You
acknowledge that you have received copies of the 2008 Plan and the 2008 Plan’s
prospectus.
Award Recipient:
 
Restricted Stock Unit Award:
        Restricted stock units (“RSUs”) granted under the 2008 Plan.
Award Date:
 
Vesting Schedule:
Subject to your continuous employment with LendingTree, Inc. or its Subsidiaries
or Affiliates, your RSUs shall, subject to the provisions of the 2008 Plan and
the Terms and Conditions, vest and no longer be subject to any restriction as of
the vesting dates and the achievement of any applicable performance goals, as
set forth below:
      
 
Vest Date
Shares Vesting
Impact of a Termination of Employment:
Except as otherwise provided in the 2008 Plan or in the Terms and Conditions, or
any Individual Agreement, all of your unvested RSUs will be forfeited and
canceled without consideration in their entirety upon a Termination of
Employment.
Terms and Conditions:
Capitalized terms used (but not defined) in this Award Notice shall have the
meanings set forth in the 2008 Plan.


Your RSUs are subject to the Terms and Conditions and the 2008 Plan. We strongly
encourage you to review the Terms and Conditions and the 2008 Plan. These
documents will help provide you with a full understanding of your RSU award.














--------------------------------------------------------------------------------

Exhibit 10.2


Terms and Conditions for Restricted Stock Unit Award
Overview
These Terms and Conditions apply to the restricted stock units (the “Award”)
awarded to you by LendingTree, Inc. (“LendingTree” or the “Company”) pursuant to
Section 7 of the LendingTree, Inc. 2008 Stock and Annual Incentive Plan as the
same has been amended and restated from time to time up to the date of this
Award (the “2008 Plan”). You were notified of your Award by way of an award
notice (the “Award Notice”). All capitalized terms used herein, to the extent
not defined, shall have the meaning as set forth in the 2008 Plan.
Continuous Service
In order for RSUs to vest, you must be continuously employed by LendingTree or
any of its Subsidiaries or Affiliates during the Restriction Period (as defined
below) or as otherwise provided in the Vesting section below. Nothing in your
Award Notice, these Terms and Conditions, or the 2008 Plan shall confer upon you
any right to continue in the employ or service of LendingTree or any of its
Subsidiaries or Affiliates or interfere in any way with their rights to
terminate your employment or service at any time and for any or no reason.
Vesting
Subject to the Award Notice, these Terms and Conditions and the 2008 Plan, the
RSUs in respect to your Award, shall vest and no longer be subject to
satisfaction of any restriction, including any applicable performance
conditions, as set forth in the Vesting Schedule section of the Award Notice.
The period during which restrictions apply is the “Restriction Period.”
The vesting of your Award is conditioned upon your continuous employment with
LendingTree or its Subsidiaries or Affiliates through each respective vesting
date.
Notwithstanding the foregoing, 100% of your then-outstanding and unvested
portion of your Award shall vest upon the occurrence of a Change in Control
which occurs during your employment with LendingTree (or any Subsidiary or
Affiliate). The term “Change in Control” is defined in the 2008 Plan, and
includes certain events affecting LendingTree (not events only affecting
specific businesses of LendingTree).
Notwithstanding the foregoing, in the event you experience a Termination of
Employment due to your death or Disability, then 100% of your then-outstanding
and unvested portion of your Award shall vest upon such Termination of
Employment.
Termination of Employment
Upon the Termination of your Employment with LendingTree or any of its
Subsidiaries or Affiliates during the Restriction Period for any reason, any
unvested portion of this RSU Award shall be forfeited and canceled in its
entirety without consideration effective immediately upon such Termination of
Employment.
For the avoidance of doubt, transfers of employment among the Company and its
Subsidiaries and Affiliates, without any break in service, is not a Termination
of Employment.





--------------------------------------------------------------------------------

Exhibit 10.2


Settlement
Subject to your satisfaction of the tax obligations described immediately below
under “Taxes and Withholding,” as soon as practicable after any RSUs in respect
of your Award have vested and are no longer subject to the restrictions that
apply during the Restriction Period (but in no event later than two and one-half
months after the end of the fiscal year in which the RSUs vest), such RSUs shall
be settled. For each RSU settled, LendingTree shall issue one Share (or cash
equivalent) for each RSU that has vested. Notwithstanding the foregoing,
LendingTree shall be entitled to hold the Shares or cash issuable to you upon
settlement of all RSUs that have vested until LendingTree or the agent selected
by LendingTree to administer the 2008 Plan (the “Agent”) has received from you
(i) a duly executed Form W-9 or W-8 and (ii) payment for any federal, state,
local or foreign taxes of any kind required by law to be withheld with respect
to such RSUs.
Taxes and Withholding
No later than the date as of which an amount in respect of any RSUs first
becomes includable in your gross income for federal, state, local or foreign
income or employment or other tax purposes, LendingTree or its Subsidiaries
and/or Affiliates shall, unless prohibited by law, have the right to deduct any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount due to you, including deducting such amount
from the delivery of Shares or cash issued upon settlement of the RSUs that
gives rise to the withholding requirement. In the event Shares are deducted to
cover tax withholdings, the number of Shares withheld shall generally have a
Fair Market Value equal to the aggregate amount of LendingTree’s withholding
obligation on the date of settlement. If the event that any such deduction
and/or withholding is prohibited by law, you shall, prior to or
contemporaneously with the settlement of your RSUs, be required to pay to
LendingTree, or make arrangements satisfactory to LendingTree regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount.
Non-Transferability of the RSUs
Until such time as your RSUs are ultimately settled, they shall not be
transferable by you by means of sale, assignment, exchange, encumbrance, pledge,
hedge or otherwise.
No Rights as a Stockholder
Except as otherwise specifically provided in the 2008 Plan, unless and until
your RSUs are settled with Shares, you shall not be entitled to any rights of a
stockholder with respect to the RSUs (including the right to vote the underlying
Shares or receive dividends). Notwithstanding the foregoing, if LendingTree
declares and pays dividends on the Common Stock during the Restriction Period
for particular RSUs in respect of your Award, you will be credited with
additional amounts for each RSU underlying such Award equal to the dividend that
would have been paid with respect to such RSU as if it had been an actual share
of Common Stock, which amount shall remain subject to restrictions (and as
determined by the Committee may be reinvested in RSUs or may be held in kind as
restricted property) and shall vest concurrently with the vesting of the RSUs
upon which such dividend equivalent amounts were paid (and shall be settled at
the same time as the underlying RSUs and also subject to satisfaction of tax
withholding).
Other Restrictions
The RSUs shall be subject to the requirement that, if at any time the Committee
shall determine that (i) the listing, registration or qualification of the
shares of Common Stock subject or related thereto upon any securities exchange
or under any state or federal law, or (ii) the consent or approval of any
government





--------------------------------------------------------------------------------

Exhibit 10.2


regulatory body is necessary or desirable as a condition of, or in connection
with, the delivery of shares, then in any such event, the award of RSUs shall
not be effective unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.
Conflicts and Interpretation
In the event of any conflict between these Terms and Conditions and the 2008
Plan, the 2008 Plan shall control; provided, that an action or provision that is
permissive under the terms of the 2008 Plan, and required under these Terms and
Conditions, shall not be deemed a conflict and these Terms and Conditions shall
control. In the event of any ambiguity in these Terms and Conditions, or any
matters as to which these Terms and Conditions are silent, the 2008 Plan shall
govern. In the event of (i) any conflict between the Award Notice (or any
information posted on LendingTree’s intranet or given to you directly or
indirectly through the Agent (including information posted on
https://us.etrade.com/stock-plans) and LendingTree’s books and records, or (ii)
ambiguity in the Award Notice (or any information posted on LendingTree’s
intranet or given to you directly or indirectly through the Agent (including
information posted on https://us.etrade.com/stock-plans), LendingTree’s books
and records shall control.
Amendment
LendingTree may modify, amend or waive the terms of your RSUs, prospectively or
retroactively, but no such modification, amendment or waiver shall materially
impair your rights without your consent, except as required by applicable law,
NASDAQ or stock exchange rules, tax rules or accounting rules.
Data Protection
The acceptance of your RSUs constitutes your authorization of the release from
time to time to LendingTree or any of its Subsidiaries or Affiliates and to the
Agent (together, the “Relevant Companies”) of any and all personal or
professional data that is necessary or desirable for the administration of your
RSUs and/or the 2008 Plan (the “Relevant Information”). Without limiting the
above, this authorization permits your employing company to collect, process,
register and transfer to the Relevant Companies all Relevant Information
(including any professional and personal data that may be useful or necessary
for the purposes of the administration of your RSUs and/or the 2008 Plan and/or
to implement or structure any further grants of equity awards (if any)). The
acceptance of your RSUs also constitutes your authorization of the transfer of
the Relevant Information to any jurisdiction in which LendingTree, your
employing company or the Agent considers appropriate. You shall have access to,
and the right to change, the Relevant Information, which will only be used in
accordance with applicable law.
Sections 409A, 280G and 4999 of the Code
Your Award is not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code and related rules and regulations
(“Section 409A”). In no event shall LendingTree be required to pay you any
“gross-up” or other payment with respect to any taxes or penalties imposed under
Section 409A (or Code Section 280G or 4999) with respect to any amounts or
benefits paid to you in respect of your Award.
Notification of Changes
Any changes to these Terms and Conditions shall either be posted on
LendingTree’s intranet or communicated (either directly by LendingTree or
indirectly through any of its Subsidiaries, Affiliates or the Agent) to you
electronically via e-mail (or otherwise in writing) after such change becomes
effective.



